Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 03/17/2022.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
	“present a Graphical User Interface (GUI) at a display of the printer terminal device to receive user input of a current value indicating an amount of print material actually used during setup for the print job; 
	in response to determining that the current value of print material actually used is outside the estimate value range that was determined based on the historical values, display at the GUI a prompt for user input to validate that the current value is abnormal; and 
in response to receiving user input validating that the current value is abnormal, provide the current value to the print job database to update the historical values of print material used.”

In the primary prior art of record; Horii (US PG. Pub. 2002/0043173 A1) teaches in Sect. [0113]-[0115], When printing is completed, the self-diagnosis module 150 writes the color information, the detection date, and the amounts of the inks remaining onto the log file 154 as a residual-ink history (log). The log file 154 may be stored on a hard disk (not shown in FIG. 7). As a result of this, as shown in FIG. 9, the tendencies in which the amounts of the remaining inks decrease with respect to the passage of time are stored…In response to a user's request or at an arbitrary time, the self-diagnosis module 150 receives an instruction to compute the time at which the level of the amount of the ink remaining becomes, for example, "Empty" (hereinafter, referred to as "used-up date of ink"). The self-diagnosis module 150 in FIG. 8 performs the following computation for each of the colored inks based on the residual ink history already stored in the log file 154.

	Additionally, secondary prior art of record, Kakegawa (US PAT. No. 8,917,412 B2) discloses in Col. 1 lines 60-65 and Col. 2 lines 1-23, when a particular user submits a specific job, a processing part determines a user-specific consumption level based on historical usage of resources by the particular user and determines an average consumption level based on usage history of a plurality of users, and a message comparing the user-specific consumption level to the average consumption level is 

	However, based on the prior arts referenced, the closest applied reference of Horii fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, the secondary prior art of Kakegawa does not remedy the deficiencies of the following claim limitations:
	“present a Graphical User Interface (GUI) at a display of the printer terminal device to receive user input of a current value indicating an amount of print material actually used during setup for the print job; 
	in response to determining that the current value of print material actually used is outside the estimate value range that was determined based on the historical values, display at the GUI a prompt for user input to validate that the current value is abnormal; and 
in response to receiving user input validating that the current value is abnormal, provide the current value to the print job database to update the historical values of print material used.”, since both Horii and Kakegawa fail to provide a calculation analysis of print material usage of the print system that exceeds the normal amount of usage based on the past material usage data recorded and displayed during initial setup by a user as required by the claim. 
	
5.	Therefore, whether taken individually or in combination therof, the prior arts searched and of record to include Horii in view of Kakegawa fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

6.	Independent claim(s) 8 and 14 are essentially the same as Independent Claim 1 and refers to “a method” and “a non-transitory computer readable medium” of system Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7.       It follows that claims 2-7, 9-13 and 15-20 are then inherently allowable for depending on an allowable base claim.

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.